Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-4 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moriya (US 4,664,930), NPL “Understanding Fats” ('Californiariceoil') (from www.californiariceoil.com/healthbenefits.htm) and NPL Kawai., “Characterization of Diacylglycerol Oil Mayonnaise Emulsified Using Phospholipase A2-Treated Yolk” (from JAOCS, Vol. 81, no. 11 (2004)). 

Regarding claims 1 and 3: Moriya teaches a process for the manufacture of soybean curd (i.e., tofu) by adding/mixing a coagulant (e.g., magnesium chloride) to soybean milk (see Moriya abstract). Moriya also discloses of using a coagulant that comprises an aqueous magnesium chloride (i.e., a mineral salt) solution that is emulsified with an edible oil (e.g., a vegetable oil), and that the emulsified coagulant provides a deferred coagulation reaction of the soybean milk (i.e., soybean protein) with the added magnesium chloride which provides a uniform/homogenous curd as such delay reduces local or heterogeneous coagulation of the soybean protein (see Moriya abstract, column 4, lines 26-35 and 45-59; column 5, lines 21-23; column 6, lines 7-29). Furthermore, Moriya discloses of cooling the formed emulsion to temperatures below 50°C (see Moriya column 6, line 57 to column 7, line 34; examples).
Moreover regarding the cooling step recited in claim 1: Moriya discloses of mixing the constituents to form the emulsion, but does not disclose heating the mixture. Given the fact Moriya does not disclose the process involves a temperature rise, it is examiner position the mixing is done under ambient conditions, which are below 50°C. Accordingly, the process for the manufacture of soybean curd in Moriya also meets cooling to a temperature below 50°C during stirring and mixing recited in claim 1.
 As to the W/O type composition recited in claim 1: Moriya discloses of using a coagulant that comprises an aqueous magnesium chloride (i.e., a mineral salt) solution that is emulsified with an edible oil (e.g., a vegetable oil) and a known emulsifying agent (e.g., a glyceride) (see Moriya abstract, column 4, lines 26-35 and 45-59; column 5, lines 21-23; column 6, lines 7-29). Since vegetable oils are known to comprise 5-10% oil soluble diacylglycerols (i.e., glycerides) (see specification paragraph [0016] and Tables 4-1, 4-2 and 4-3 on pages 18-19) and since diacylglycerols, are oil soluble, the emulsified coagulant in Moriya comprises oil soluble surfactants. Moreover, in view of the fact that the phase in which a surfactant is most soluble, forms the continuous phase of an emulsion, the emulsified coagulant in Moriya is a water-in-oil composition.
In the alternative, since vegetable oils are known to comprise 5-10% oil soluble diacylglycerols (i.e., glycerides) (see specification paragraph [0016]) and since diacylglycerols are known emulsifiers that form W/O emulsions (see Kawai page 993, bottom of left column to top of right column), the emulsified coagulant in Moriya is a water-in-oil composition.
As to the lack of added emulsifiers such as polyglyceryl fatty acid ester and the lack of any additional emulsifiers recited in claim 1: Moriya does not disclose adding any additional emulsifiers, polyglycerol esters of fatty acids, phospholipids or monoacylglycerol.
In the alternative, since vegetable oils are known to comprise 5-10% oil soluble diacylglycerols (i.e., glycerides) (see specification paragraph [0016]) and since diacylglycerols are known emulsifiers that form W/O emulsions (see Kawai page 993, bottom of left column to top of right column), it would have been obvious to a skilled artisan not to add any additional emulsifier when using vegetable oil with DAG (i.e., an emulsifier), and thus arrive at the claimed limitations.
As to the concentration of the mineral salt coagulant aqueous solution recited in claim 1:  Moriya discloses of coagulating 1000g of soybean milk (i.e., an aqueous solvent) with 2-4g of magnesium chloride (see Moriya column 6, lines 7-29). Moriya also discloses an embodiment where a coagulant emulsified mixture comprising 74.7g of water and 40g magnesium chloride (see Moriya example 1), which provides about 5M water phase coagulant solution.
As to the diacylglycerol in the food fat recited in claims 1 and 3: Moriya discloses using edible animal or vegetable oils, such as, soybean oil, corn oil, palm oil, coconut oil, rape oil, butter, lard, tallow and others, and that the oil defers the commencement of the coagulation reaction and enriches the coagulated soybean curd (see Moriya column 4, lines 45-59; column 5, lines 21-23; column 6, lines 7-29), but fails to disclose the diacylglycerol contents of the oil used; However, Californiariceoil discloses the nutritional and health benefits associated with consumption of rice bran oil (see Californiariceoil pages 2-3). Therefore, it would have been obvious to a skilled artisan at the time of the invention to have modified Moriya and delay the commencement of the coagulation reaction and enrich the coagulated soybean curd by using rice bran oil to form the emulsified coagulant, in order to provide the consumer with the therapeutic and nutritional benefits associated with rice bran oil consumption. Accordingly, in view of the fact that rice bran oil is known to comprise 9.9% diacylglycerols (see specification table 4-2), the diacylglycerol content in the food fat recited in claim 1 is met by the use of rice bran oil in the emulsified coagulant as taught in Moriya in view of Californiariceoil.
Regarding claim 2: In addition to the fact that the stability of an emulsion is affected by the relative contents of its water and oil phases, Moriya discloses of adjusting the amount of oil in order to defer the commencement of the coagulation reaction within a desired time necessary to attain a bean curd with a desired texture/quality (see Moriya column 4, lines 45-59; column 5, lines 21-23; column 6, lines 7-29). Therefore, it would have been obvious to a skilled artisan at the time of the invention to have modified Moriya and to adjust the ratio of the water phase to oil phase in the emulsified coagulant in order to attain a stable emulsified coagulant that provides a deferred coagulation within the desired time necessary to attain a bean curd with the desired texture/quality, and thus arrive at the claims limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 4:  Moriya discloses using edible animal or vegetable oils, such as, soybean oil, corn oil, palm oil, coconut oil, rape oil, butter, lard, tallow and others, and that the oil defers the commencement of the coagulation reaction and enriches the coagulated soybean curd (see Moriya column 4, lines 45-59; column 5, lines 21-23; column 6, lines 7-29). Californiariceoil discloses the nutritional and health benefits associated with consumption of rice bran oil (see Californiariceoil pages 2-3). Given the fact  but fails to disclose the free fatty acid diacylglycerol contents of the oil used; However, Californiariceoil discloses the nutritional and health benefits associated with consumption of rice bran oil (see Californiariceoil pages 2-3). Given the fact rice bran oil is known to have an acid value of 0.1 or higher (see Specification Table 4-2), the acid value recited in claim 4 is met by the use of rice bran oil in the emulsified coagulant as taught in Moriya in view of Californiariceoil. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792